Citation Nr: 0930834	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to January 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A videoconference Board hearing was held 
before the undersigned in June 2009.  

In statements on his October 2007 substantive appeal and in 
testimony at his June 2009 hearing, the Veteran asserted that 
he was unable to work due to his service- connected low back 
disability and indicated his intent to file a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Because the RO has not adjudicated 
the Veteran's TDIU claim in the first instance, it is 
referred back to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks an initial rating greater than 20 percent 
for his service-connected degenerative disc disease of the 
lumbar spine (low back disability).

The Veteran's most recent VA examination of his lumbar spine 
occurred in November 2006.  The Veteran testified at his June 
2009 hearing that his low back disability had worsened since 
this examination.  Additionally, the November 2006 VA 
examiner stated that the Veteran did not have radiculopathy 
of the right lower extremity, only the left; however, a June 
2005 EMG and motor nerve conduction studies showed an 
abnormal diagnostic study of the right lower extremity 
consistent with right L4 and L5 radiculopathies.  Treatment 
records from Dr. W.P. document that the Veteran complained of 
pain and weakness in the right leg, as well as right foot 
drop.  It is not clear whether the VA examiner considered 
this evidence in November 2006.  

The Veterans Court has held that VA's duty to assist under 
the VCAA includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, on 
remand, the Veteran should be scheduled for an updated VA 
examination which addresses the current nature and severity 
of his service-connected low back disability.  

The Veteran also has stated in his October 2007 substantive 
appeal and at his June 2009 hearing that he receives 
disability payments from the Social Security Administration 
(SSA) related to his back disability.  Of record is a SSA 
letter indicating that the Veteran has been awarded SSA 
benefits.  The Board notes that VA also has a duty to obtain 
SSA records when it has actual notice that the Veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Accordingly, on remand, the RO/AMC must contact 
SSA and obtain the Veteran's complete SSA records, including 
any administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for a low back disability in 
recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.  

2.  Contact the Social Security 
Administration (SSA) and obtain the 
Veteran's complete SSA records, including 
any administrative decision(s) on his 
application for SSA disability benefits 
and all underlying medical records.  A 
copy of any response from SSA, to include 
all records provided and/or a negative 
reply, should be included in the claims 
file.

3.  Schedule the Veteran for appropriate 
VA examination to evaluate the current 
nature and severity of his service-
connected low back disability.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner is asked to opine whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
bilateral radiculopathy of the lower 
extremities was caused or aggravated by 
active service, including his service 
connected low back disability.    

4.  Thereafter, readjudicate the Veteran's 
claim for an initial rating greater than 
20 percent for service-connected 
degenerative disc disease of the lumbar 
spine.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

